Exhibit 10.2 Exhibit A This document constitutes part of a prospectus covering securities that have been registered under the Securities Act of 1933. STOCK UNIT AGREEMENT THIS AGREEMENT, dated as of January 29, 2008, between Lazard Ltd, a Bermuda exempted company (the “Company”), on behalf of its applicable Affiliate (as defined under the definitional rules of Section 1(a) below), and Bruce Wasserstein (the “Employee”). W I T N E S S E T H WHEREAS, in connection with the Employee’s continued service to the Company and its Affiliates and pursuant to Section 3 of the Amended and Restated Agreement Relating to Retention and Noncompetition and Other Covenants between the Employee, Lazard Group LLC and the Company, dated as of the date hereof (the “Retention Agreement”), the Company hereby grants the Employee 2,700,000 Stock Units; and WHEREAS, in connection with the Employee’s continued service with the Company and its Affiliates, and as an inducement for the Company’s grant of Stock Units, the Employee is agreeing to the restrictions set forth in Appendix A of this Agreement (the “Covenants”). NOW THEREFORE, in consideration of the mutual promises and covenants made herein and the mutual benefits to be derived herefrom, the parties hereto agree as follows: 1.
